Matter of Wappett (2017 NY Slip Op 06137)





Matter of Wappett


2017 NY Slip Op 06137


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

[*1]In the Matter of JOHN PAUL WAPPETT, an Attorney. (Attorney Registration No. 1835594)

Calendar Date: August 7, 2017

Before: Peters, P.J., McCarthy, Garry, Lynch and Rose, JJ.


John Paul Wappett, Fort Pierce, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER	
John Paul Wappett was admitted to practice by this Court in 1983 and lists a business address in Fort Pierce, Florida with the Office of Court Administration. Wappett now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Wappett's application.
Upon reading the affidavit of Wappett sworn to June 20, 2017 and filed with this Court on June 26, 2017, and upon reading the August 2, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Wappett is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Garry, Lynch and Rose, JJ., concur.
ORDERED that John Paul Wappett's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that John Paul Wappett's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, John Paul Wappett
is commanded to desist and refrain from the practice of law in
any form in the State of New York, either as principal or as
agent, clerk or employee of another; and Wappett is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto, or to hold
himself out in any way as an attorney and counselor-at-law in
this State; and it is further
ORDERED that John Paul Wappett shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.